Citation Nr: 0214849	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  97-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran had active military service from April 1976 to 
May 1978.  He died in November 1995; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an January 1996 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death.

The RO also denied entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
and Dependents' Educational Assistance pursuant to Chapter 35 
of Title 38 of the United States Code, notified the appellant 
of those determinations and addressed those matters in the 
statement of the case.  However, the appellant has not 
specifically raised those issues and did not mention them in 
a notice of disagreement or substantive appeal, and no 
argument regarding those issues has been presented by the 
representative.  Accordingly, the Board finds they are not in 
appellate status and they will not be addressed further. 

In January 1998, the Board remanded the issue of service 
connection for the cause of the veteran's death for further 
development, and in November 2001, the Board requested an 
independent medical expert (IME) opinion.  The opinion was 
received in January 2002, and the representative presented 
additional written argument in March 2002.  In April 2002, 
the Board requested clarification of the opinion from the 
IME, which was received in July 2002.  The representative 
presented additional written argument in September 2002. 




FINDINGS OF FACT

1.  VA has met its duty to notify and assist the appellant.

2.  The veteran died in November 1995, more than 17 years 
after service.  The death certificate identifies the 
immediate cause of death as idiopathic dilated cardiomyopathy 
and lists insulin-dependent diabetes mellitus as a condition 
contributing to death but not related to the above cause.

3.  At the time of the veteran's death, service connection 
was in effect for chronic undifferentiated schizophrenia, 
rated as 50 percent disabling.  He had no other adjudicated 
service-connected disabilities.

4.  The probative evidence reveals that the veteran did not 
have idiopathic dilated cardiomyopathy or diabetes mellitus 
until many years after service.   

5.  The probative evidence shows that neither idiopathic 
dilated cardiomyopathy nor diabetes mellitus was caused or 
permanently worsened by schizophrenia or by any noncompliance 
with taking medications for the heart disorder or diabetes as 
a result of schizophrenia.  

6.  The probative evidence shows that neither schizophrenia 
nor any schizophrenia related noncompliance with taking 
medication caused or was a material factor in causing the 
veteran's death.


CONCLUSIONS OF LAW

1.  Neither idiopathic dilated cardiomyopathy nor diabetes 
mellitus was incurred in or aggravated by service; or may be 
presumed to have been incurred in service; or was proximately 
due to or the result of, or aggravted by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2001).

3.  Service-connected chronic, undifferentiated schizophrenia 
was not a principal or contributory cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on November 1995, at home.  The death 
certificate identifies the immediate cause of death as 
idiopathic dilated cardiomyopathy and identifies insulin-
dependent diabetes mellitus as an other condition 
contributing to the veteran's death but not related to the 
underlying cause.  An autopsy was not performed, and the 
death certificate was signed by K. Gunson, M.D., Deputy State 
Medical Examiner, who based her opinion regarding the cause 
of the death on an investigation and/or examination.

The veteran's service medical records reflect the veteran was 
hospitalized starting in January 1978 for schizophrenia.  
Neither a cardiovascular disorder nor diabetes mellitus was 
diagnosed during that hospitalization.  A February 1978 
Medical Board examination revealed that the only abnormality 
of the heart was a persistently split S1 and that the 
vascular system was normal.  Chest X-rays were normal, and a 
urinalysis was negative for sugar.  The veteran was 
discharged from service due to schizophrenia.

In a June 1978 rating decision, service connection was 
granted for chronic, undifferentiated schizophrenia and a 100 
percent rating was assigned, effective May 31, 1978.

On a VA general medical examination in July 1978, the 
veteran's heart had normal sinus rhythm and no murmurs.  The 
diagnoses were chronic, undifferentiated schizophrenia and 
obesity.

In an October 1978 rating decision, the RO reduced the 100 
percent rating for schizophrenia to 50 percent, effective 
August 17, 1978.

In an August 1985 rating decision, the RO reduced the 
veteran's 50 percent rating for schizophrenia to 30 percent, 
effective November 1, 1985.

The veteran was afforded a VA psychiatric examination in May 
1987.  It was noted that the veteran was not currently 
receiving treatment.  The diagnosis was schizophrenia by 
history.  The examiner stated that the diagnosis was hard to 
justify based on the veteran's current status.  The examiner 
stated that since the veteran had not had any treatment since 
the in-service hospitalization, despite the fact that his 
clinical condition looked so severe then, it was questionable 
whether he had schizophrenia at all.  The examiner agreed 
with the veteran that he was doing much better and indicated 
that he was capable of handling funds.

In a July 1987 rating decision, the disability rating for 
schizophrenia was reduced from 30 percent disabling to zero 
percent disabling, effective January 1, 1987.  

Subsequent medical records note treatment for such medical 
problems as shortness of breath, weight gain, congestive 
heart failure, cardiomyopathy, morbid obesity, and atrial 
fibrillation, with some notations of possible noncompliance 
with medication. 

In September 1990, the veteran was admitted to Oregon Health 
Sciences University Hospital in a lethargic state with a 
three-week history of polydipsia and polyuria.  After one 
day, he was transferred to a VA medical center.  The VA 
discharge diagnoses included hypernatremia and non-ketotic 
hyperosmolar state with no prior history of diabetes 
mellitus.  His discharge medications included insulin.

The veteran underwent a psychological consultation in 
November 1990 to assess his ability to comply with medical 
regimens and for treatment to optimize compliance.  The 
initial impressions included that the veteran was functioning 
fairly well in spite of chronic schizophrenia until the 
recent onset of medical problems.  It was noted that he had 
difficulty understanding and managing his diet and medical 
regimens due to his thought disorder and that because of many 
factors would need some external structure to help him comply 
with medical recommendations.  The Axis I diagnoses were 
undifferentiated-type schizophrenia and psychological factors 
affecting physical condition.  A Global Assessment of 
Functioning (GAF) score of sixty was assigned.  The 
recommendations were the following: Case management in 
Behavioral Medicine Clinic (BMC) to facilitate maximum 
possible compliance; evaluation by a BMC psychiatrist; and 
enrollment in day treatment program through BMC.

A February 22, 1991, VA outpatient record from the Behavioral 
Medicine Clinic shows that the veteran appeared unaware of 
the seriousness of his physical condition and had 
questionable judgment about the need for medical care.  
Another record of the same day notes that because of his 
schizophrenia, the veteran had minimal insight or capacity to 
adequately care for his medical condition and had 
noncompliance with his medication regimen.  

The veteran was hospitalized by VA from February 22, to April 
22, 1991, where he was successfully diuresed and symptoms of 
congestive heart failure resolved.  He was later transferred 
to the psychiatric section.  He was extremely compliant to 
medical treatment during hospitalization.  Discharge 
diagnoses included schizophrenia; congestive heart failure 
secondary to dilated cardiomyopathy; chronic atrial 
fibrillation, treated with Coumadin therapy and controlled 
with digoxin; adult onset diabetes mellitus, resolved with 
weight loss; and improved morbid obesity.  It was noted that 
his schizophrenia had been well controlled but might have 
contributed to his decreased medical compliance and 
subsequent congestive heart failure.  It was reported that he 
had discontinued his medications on occasion hoping that it 
would help to "clean out his sense of increasing gas" in 
his abdomen.  Records from the hospitalization indicate that 
the veteran had had difficulty with medical compliance since 
December as a result of his psychiatric disorder.  

According to the hospital summary, the safest course of 
action was decided to be foster home care placement so that 
the veteran's diet and medicine compliance could be 
maximized.  It was noted to be imperative that he take his 
cardiac medications because his dilated cardiomyopathy was 
life threatening.  As for diabetes mellitus, once the 
veteran's weight came down, he did not require any 
subcutaneous insulin an oral hypoglycemic to maintain normal 
morning glucoses, so this medication was discontinued.  
Discharge medications included warfarin.

VA outpatient treatment records from June to August 1991 
reflect that in early June 1991 it was reported that the 
veteran was not taking his medications when he was at home on 
weekend leave from his foster care placement.  Twice in July 
1991, he reported that he would comply with his medicine 
regimen, and in August 1991 it was noted that veteran 
appeared to be compliant with medical appointments and 
treatment at the anticoagulation clinic and with taking 
psychotropic medications.  He reported that he was taking his 
medications as prescribed and indicated that past 
noncompliance was secondary to a personal decision and not to 
being too disorganized to remember to take them.  It was also 
indicated that his transition out of foster care had occurred 
with minimal disruption.

In a September 1991 rating decision, a 30 disability percent 
for schizophrenia was assigned, effective February 22, 1991.  
A temporary 100 percent rating under 38 C.F.R. § 4.29, 
effective March 4, to April 30, 1991, and a 30 percent 
rating, effective May 1, 1991, were also assigned.

In September 1991, the veteran presented at a VA medical 
center with complaints of increasing shortness of breath, 
orthopnea and paroxysmal nocturnal dyspnea.  He reported that 
he had not taken Lasix for the past three weeks because his 
medication had run out.  He was hospitalized for treatment of 
congestive heart failure.  A multigated angiogram (MUGA) 
revealed an ejection fraction of 14 percent.  The hospital 
summary reflects that because he had poor insight into his 
disease, many nurses and physicians spoke with him 
extensively about the severity of his disease and, given the 
ejection fraction of 14 percent, the poor prognosis for the 
future if he continued to be non-compliant with medications 
and to have poor dietary habits without weight loss.  The 
summary states that after understanding all the information 
given, the veteran seemed agreeable with compliance of 
medications and a rigid diet was planned to decrease his 
weight and to maintain close glucose control.  The discharge 
diagnoses included congestive heart failure secondary to 
cardiomyopathy and with a history of chronic atrial 
fibrillation, on Coumadin and digoxin since January 1989; and 
non insulin-dependent diabetes mellitus, diagnosed in 
September 1990 and currently diet controlled.

The veteran was hospitalized at a VA medical center for acute 
cholecystitis in October 1991.  Discharge diagnoses included 
history of congestive heart failure secondary to idiopathic 
dilated cardiomyopathy and with chronic atrial fibrillation, 
on Coumadin and digoxin at that time; and non insulin-
dependent diabetes mellitus, diet controlled.

Subsequent VA medical records contain references to 
noncompliance with treatment regimen, including at times 
failure to obtain medication refills.  In April 1992, the 
veteran indicated that he did not want intrusive supervision, 
such as a group extended care facility and a few days later 
it was noted that the dilated cardiomyopathy was stable with 
the use of medication but would still probably require 
occasional hospitalization.  Later that month, it was 
determined that the optimal treatment would be an extended 
care facility, but that treatment had to be at home because 
of the veteran's desire for autonomy.

A May 1992 VA behavioral medicine clinic discharge summary 
reflects that while the veteran still maintained hope that he 
would not need much more medical care, his behavior had been 
shaped to accept medical care as he needed it.  It was noted 
that he could live independently with an acceptable level of 
success as long as he was actively and regularly involved 
with care providers.  

A VA psychiatric examination was conducted in May 1992.  It 
was noted that the veteran had a history of rather severe 
medical noncompliance.  The Axis I diagnoses included 
chronic, undifferentiated schizophrenia.  The examiner 
determined that the veteran was competent to handle benefit 
funds. 

In a July 1992 rating decision, the RO increased the 
veteran's disability rating to 50 percent for schizophrenia, 
effective May 29, 1992.

In a July 1992 statement, J. Beahrs, M.D., a physician at a 
VA mental health clinic wrote that the veteran was extremely 
impaired and functioned at a level deserving a higher 
disability rating.  Dr. Beahrs also stated that "[i]t was 
simply not in the veteran's repertoire of abilities to manage 
the complex communications needed to meet bureaucratic 
responsibilities that were technically his own."

The veteran was hospitalized at a VA medical center in 
October 1992 and received treatment for atrial fibrillation 
with a rapid ventricular response.  The hospital summary 
reflects that the veteran had apparently run out of digoxin 
and had not taken any for two to three days prior to 
admission.  A progress note shows that the veteran had atrial 
fibrillation with a rapid ventricular response that was well 
controlled on digoxin but aggravated by missing dosages of 
that drug.  During hospitalization, the veteran was able to 
name his medications and frequencies and amounts of dosage 
with reasonable success.  He had all the proper responses for 
competence, but his history suggested serious social 
inadequacies and poor medical compliance.  It was recommended 
that Hospital Based Home Care assist him at home by 
monitoring compliance, weight, personal hygiene, and activity 
level.  The core plan was reviewed with Dr. Beahrs, who 
indicated that the veteran might benefit from a psychiatric 
hospitalization, and it was noted that a psychiatric 
admission at an early stage of deterioration might prevent 
another admission for treatment of non-psychiatric medical 
problems.  Since the veteran, who was competent to make 
decisions about his medical care, did not want a psychiatric 
hospitalization, he was discharged to home in the company of 
his spouse.

In November 1992 the veteran was hospitalized at a VA medical 
center and treated for congestive heart failure and atrial 
fibrillation with a rapid ventricular response.  On 
admission, his digoxin level was 0.6, indicating that he 
might not have been compliant with his medicine secondary to 
problems with mentation from schizophrenia.  The doctor spoke 
with the veteran's spouse, and she agreed to administer his 
medications.  The discharge medications included furosemide.  

The veteran underwent a VA psychological consultation 
consisting of an interview in November 1992 and testing in 
December 1992.  In a January 1993 report of that 
consultation, it was noted that the presenting problem was 
that several health care providers had questioned the 
veteran's insight into his medical conditions and his ability 
to care for himself and make informed medical decisions.  It 
was indicated that a decision was made to assess the 
veteran's current cognitive abilities and obtain a baseline 
of optimal cognitive functioning.  It was reported that the 
staff at the day treatment program, who had consistent 
contact with the veteran, noticed variability in cognitive 
functioning, which seemed to lead to compromised medical and 
dietary decisions.  It was noted that on several occasions, 
these decisions led to serious medical consequences requiring 
hospitalization.    

A VA examination in March 1993 revealed that the veteran's 
schizophrenia was in partial remission.  The veteran reported 
that his condition had stabilized since receiving Haldol 
injections.  The examiner noted that medication seemed to 
have helped the veteran's symptoms and that his existing 
disability was more due to physical illness than any acute 
psychiatric disorder.  

VA outpatient treatment records show that in 1993 the veteran 
regularly reported for anticoagulation treatment.  He 
reported in June and August 1993 that he had not missed any 
doses.  

The veteran was hospitalized at a VA medical center in 
February 1994 and received treatment for a myocardial 
infarction, congestive heart failure and atrial fibrillation.  
On admission, he denied noncompliance with medications.  He 
was seen by a social worker who noted that he had been 
somewhat non-compliant and might have limited insight into 
the connection between his deteriorating health and 
noncompliance.  Placement into a supervised setting such as 
medical foster care was discussed, and the veteran expressed 
reluctance because he was not happy with previous care 
facilities.  A VA psychiatric nurse who had made a home visit 
to assist the veteran felt that he was compliant with his 
medications.  Amiodarone was prescribed.  He was discharged 
to a nursing home.  Discharge medications included digoxin, 
captopril, furosemide, Coumadin, and amiodarone.

VA outpatient treatment records show that in June 1994 a 
social worker questioned the veteran's ability to self-
administer medications.  The veteran was referred for a 
cardiology consultation in late June 1994, and it was 
indicated that his prognosis was poor because of his multi-
system disease.  In 1994 he continued to report regularly for 
anticoagulation treatment.

The veteran underwent a VA examination August 1994.  He 
reported his cardiac medications and indicated that he was 
taking his psychiatric medication daily.  Mental status 
evaluation revealed a gross thought disorder, and the 
diagnosis continued to be undifferentiated schizophrenia, in 
partial remission.  The examiner noted that while there was a 
suggestion of a slight impairment of cognitive functions, the 
veteran was competent to handle his financial affairs.

In a November 1994 rating decision, the RO continued the 50 
percent rating for schizophrenia.

The veteran was hospitalized at a VA medical center in 
November 1994 for hyperglycemia.  According to the hospital 
summary, although the elevated glucose initially was thought 
probably to be related to his change in poor diet and self-
care for the past week, it was determined that there was no 
evidence that the veteran was truly not compliant with his 
medications or diet.  Idiopathic cardiomyopathy and 
congestive heart failure were not active problems during 
hospitalization.  He continued on his current medications 
during hospitalization and remained adequately anticoagulated 
on his current Coumadin regimen.  His discharge medications 
included insulin, warfarin, captopril, digoxin, amiodarone, 
and furosemide.  Discharge diagnoses included a four-year 
history of non insulin-dependent diabetes mellitus and 
idiopathic dilated cardiomyopathy, with use of amiodarone and 
currently on Coumadin anticoagulation therapy.

VA outpatient treatment records dated from January to May 
1995 reflect that the veteran continued to report regularly 
for anticoagulation treatment.  In March 1995, it was 
indicated that the veteran had knowledge deficits related to 
self-care management of diabetes mellitus.

The veteran was hospitalized at a VA medical center from late 
May to early June 1995 for hyperosmolar hyperglycemia.  
Clinical records reflect that one medical doctor thought that 
the hyperglycemia was most likely due to noncompliance with 
medications and ongoing diuretic use.  The veteran reported 
that, without consulting a doctor, he had discontinued taking 
two of his cardiac medications about a month ago because he 
had noticed a decrease in blood pressure.  He later indicated 
that he had stopped taking one of his cardiac medications 
about four months earlier.  The hospital summary reflects 
that the veteran was not compliant with his diabetic diet and 
his medications because he thought he could control his blood 
sugar level with exercise.  After resolving his hyperglycemic 
state, he was counseled extensively about diet, exercise and 
compliance with medications, and he understood and agreed to 
be more compliant.  Dilated cardiomyopathy and atrial 
fibrillation were stable throughout the hospitalization and 
there were no signs or symptoms of congestive heart failure.  
Discharge medications included Coumadin, amiodarone, 
captopril, digoxin, insulin, and Lasix.

Accordinging to VA outpatient treatment records, in late June 
1995 it was noted that the veteran had decreased his dosages 
of insulin on his own, and a July 1995 VA record indicates 
that the increase in his blood sugar level was secondary to 
diabetes mellitus with noncompliance.  A July 1995 
anticoagulation treatment record shows that the veteran 
reported that he had not missed any doses, although an August 
1995 day treatment progress note reflects an assessment he 
was not compliant with his prescribed diet.

When the veteran was hosptialized by VA in early September 
1995 for complaints of wrist tenderness following a fall four 
days ago caused by a syncope episode, the discharge diagnoses 
included idiopathic dilated cardiomyopathy, history of 
chronic atrial fibrillation treated with Coumadin, and 
history of diabetes mellitus since 1990.  At discharge he was 
taking several medications. 

In March 1999, the RO received records from the Social 
Security Administration (SSA), to include September 1988 
records from the Good Samaritan Hospital and a November 1988 
statement from M. Bradley, M.D.  The final discharge summary 
lists the primary diagnoses as congestive heart failure, 
atrial fibrillation with rapid ventricular response and 
probable cardiomyopathy secondary to viral illness.  The 
secondary diagnoses included obesity, history of asthma and a 
history of a psychiatric illness.  Discharge medications 
included digoxin and Lasix.  In Dr. Bradley's November 1988 
statement, she indicated that the veteran discontinued taking 
his medication on the day of an appointment in October 1988 
and was advised during his appointment to resume taking his 
medications.

The veteran expired at home in November 1995.  

On March 9, 2000, a VA psychiatrist rendered an opinion 
regarding the cause of the veteran's death, stating:

On this date, I reviewed the very voluminous 
medical records and C-files on this man.

Apparently he did have chronic schizophrenia and 
this was somewhat controlled with medication but he 
was not always compliant with this medication.  He 
had a variety of physical conditions and apparently 
is now deceased because of heart difficulties.  At 
issue now is whether his schizophrenia influenced 
his early death and whether his noncompliance had 
anything to do with his schizophrenia.

In reviewing the record, it does appear that he had 
side effects from his medication and thus resisted 
taking it.  This is not unusual in schizophrenia.  
It is a common problem.  These medications he used 
do have a variety of side effects which are 
unpleasant.  In addition, schizophrenia by 
definition means that the person does not think 
logically.  Therefore, the average schizophrenic 
patient has some difficulty understanding the 
problems that result from not taking the 
medication.  I personally have worked with patients 
for years to get them to understand that medication 
is important in preventing serious psychotic 
symptoms but frequently, the patient somehow does 
not seem to absorb this.

Therefore, I think that this man's non-compliance 
with medication would be related to the thinking 
disorder of his schizophrenia.  Likewise, people 
with schizophrenia have a variety of physical 
problems related to lifestyle and medication side 
effects.  I do not have available to me today any 
particular statistics that would show that 
schizophrenics have a shorter life span than non-
schizophrenics.  It has been my clinical 
experience, however, that people with serious 
schizophrenia who need a lot of medication have 
many associated physical problems, including weight 
problems and problems with blood lipids and 
cholesterols and difficulties with diets.  It has 
been my experience that people with serious 
schizophrenia seem to have a shorter life span than 
people who do not have it.  Of course, partly this 
is skewed by the fact that many schizophrenics 
commit suicide.

From the record available to me, my opinion would 
that probably his schizophrenia was of such 
severity to impair his overall functioning and 
therefore, also shortened his life.  I think that 
his non-compliance with medication was secondary to 
his schizophrenia.

A medical article associated with the claims file reflects 
that a large study of patients hospitalized with acute 
myocardial infarction found that those with mental illness 
were significantly less likely than patients without mental 
illness to be referred for catheterization or to undergo 
percutaneous transluminal coronary angioplasty or coronary 
artery bypass graft surgery.

On May 11, 2000, a VA doctor who specializes in performing 
heart examinations rendered an opinion regarding the cause of 
the veteran's death.  The physician stated:

This is a chart review regarding the widow's claim 
that this veteran's death was hastened by the 
patient's schizophrenia.  Very briefly, at the time 
of [the veteran's] death he was 49 years old and he 
expired on November 6, 1995, passing away from 
idiopathic dilated cardiomyopathy.  [The veteran] 
was in the service from April 1976 to May 1978.  At 
the time of his death, he was considered to be 
service-connected for schizophrenia evaluated as 50 
percent disabling.

[The veteran's] heart disease history dates back to 
1988, when he was admitted to Good Samaritan 
Hospital in Portland for sudden onset of congestive 
heart failure.  He was subsequently diagnosed with 
atrial fibrillation with rapid ventricular response 
and idiopathic dilated cardiomyopathy.  Over the 
course of the next seven years, he was treated on 
an outpatient basis with multiple medications and 
was last hospitalized at the VA Medical Center for 
his heart failure on November 1, 1995, and 
discharged November 7, 1995 [sic].  Outpatient 
records indicate that he was found to have had an 
ejection fraction of 14 percent and a coronary 
angiogram in 1989 which, by report, was negative 
for coronary artery disease.  The patient was 
followed in General Medicine Clinic for his heart 
failure.  A thorough review of the patient's charts 
did not find any record of any other invasive or 
non-invasive testing having been done.

With respect to the patient's cardiac history, the 
following questions appear to be most relevant:

1.  Etiology of the heart disease: the etiology 
appears to be idiopathic dilated cardiomyopathy.  
This was first noted on the patient's admission in 
1988 and confirmed by a negative coronary 
angiography.

2.  Effects of medications on survival in this 
patient: the patient was on a regimen of 
medications which were quite appropriate for 
congestive heart failure.  The patient was on 
captopril, which is an ACE inhibitor.  ACE 
inhibitors have been clearly established to 
decrease morbidity and mortality in patients with 
depressed left ventricular function.  Most clinical 
trials have shown a 20-25 percent reduction in 
mortality in greater than two years of follow-up.  
The patient was also on digoxin, which is a drug of 
choice in atrial fibrillation and heart failure.  
Large clinical trials have demonstrated digoxin to 
be safe and to be effective in significantly 
reducing hospitalization for congestive heart 
failure.  The patient was also on a diuretic, 
furosemide.  Diuretics are an important part of the 
therapeutic regimen for chronic heart failure.  The 
patient was also on amiodarone.  Data from four 
large, randomized trials involving patients with 
congestive heart failure but without previous 
sustained ventricular tachycardia or ventricular 
fibrillation showed amiodarone reduces the 
incidence of arrhythmic death among these patients.  
These studies have also shown a trend toward 
reducing overall mortality in a large meta-
analysis.  Retrospective analysis of the trials 
suggest that patients with non-ischemic left 
ventricular function derive most benefit from 
amiodarone.

3.  The difference in survival between optimal 
medical management and no medications: evidence in 
the literature supports improved survival with 
medications.  The SOLVD trial showed mortality at 
five years to be approximately 50 percent among 
patients with an ejection fraction less than 35 
percent.  Those patients in this study treated with 
an ACE inhibitor, specifically captopril, showed a 
16 percent reduction in risk of death over that 
same period.

4.  What medications was the patient prescribed and 
do they affect survival: according to the chart, 
the patient was prescribed digoxin, captopril, 
amiodarone, furosemide and warfarin, in addition to 
other medications.  These medications noted above 
are known to positively affect patients with 
congestive heart failure.  Amiodarone and 
captopril, as noted above, are specifically known 
to improve long-term survival in similar patients.

Given the information above, it is my opinion that 
the patient was on a medical regimen which included 
medications known to improve survival in congestive 
heart failure.  However, the mortality rate for 
patients with idiopathic dilated cardiomyopathy and 
a low ejection fraction is quite high.  Even with 
the medical regimen, the patient was at a 
significant risk for death, given his severe heart 
condition.  On no medication his yearly cardiac 
mortality was at least 16%/yr.  On optimal therapy 
it can be reduced to 10%/yr.  Review of clinical 
records suggests he was believed to [be] taking the 
key medication and he had few hospitalizations for 
cardiac failure which also suggests reasonable 
compliance.  There is nothing in records to support 
poor adherence to medical problems (in fact the 
opposite with excellent participation in the 
anticoagulation program).  [The veteran] had very 
severe heart disease, received appropriate care, 
appeared to respond to that program and his 
survival/mortality is typical for this disorder.  
There is no evidence that his schizophrenia 
impaired his cardiac care.
  
In November 2001, the Board submitted the two volume claims 
folder, eight volumes of original VA medical records, and a 
medical administration file to a professor of medicine at a 
medical school, who at the time was the interim director of 
the division of cardiology.  The Board was seeking an 
independent medical expert (IME) opinion in regard to whether 
the veteran was noncompliant with his medications for 
cardiovascular disease and diabetes mellitus to the extent 
that such noncompliance contributed substantially or 
materially to cause his death.  In January 2002, the 
professor responded as follows: 

I have had an opportunity to review the records and 
have come to the conclusion that evidence of the 
record is less likely to support that the veteran 
was so non-compliant with his prescribed 
medications that the outcome of his heart disease 
was adversely affected.

A brief summary of the patient's clinical records 
indicate that his heart disease of a dilated 
congestive cardiomyopathy dated to 1988 when he was 
hospitalized at Good Samaritan Hospital in 
Portland, Oregon for symptoms consistent with 
congestive heart failure.  His disease was 
considered an idiopathic dilated cardiomyopathy 
with atrial fibrillation.  The diagnosis was 
established by clinical symptoms, signs and tests 
indicating a left ventricular ejection fraction of 
14% which indicates severe left ventricular 
systolic dysfunction.  He was extensively evaluated 
over the ensuing years and subsequently had a 
coronary angiogram in 1989 which was stated to be 
negative.  It should be noted, however, in 1995 he 
was hospitalized with a diagnosis of non-Q wave 
myocardial infarction as determined by cardiac 
enzymes.  During this hospitalization, he was noted 
to have non-sustained ventricular tachycardia, a 
complicating factor of cardiomyopathies and was 
treated appropriately with an anti-arrhythmic 
agent, amiodarone.

The patient's medications for his cardiac status 
consisted of state-of-the-art medications, namely, 
digoxin; an ACE inhibitor, Captopril; an anti-
arrhythmic agent, amiodarone; a diuretic, 
furosemide; and an anti-coagulant, warfarin.

The natural history of symptomatic patients with 
dilated congestive cardiomyopathy is one of 
progressive deterioration with one quarter of newly 
diagnosed patients referred to major medical 
centers dying within a year and 50% dying within 
five years as reported by Dec, GW et al., N Engl J 
Med 331:1564, 1994.  It is well established that 
the larger the left ventricular chamber and the 
worse the left ventricular systolic function tend 
to correlate with poor prognosis as reported by 
Adams et al., Am Heart J 135: S204, 1998; Manolio 
et al., Am J Cardiol 69:1458, 1992, and Sahn et 
al., Am J Cardiol 80:1583, 1997.

The question that comes up is whether or not the 
patient's failure to comply with medical therapy 
resulted in a shortening of his life and 
contributed to his demise.  There are several 
studies that have evaluated outcomes in patients 
medically managed for dilated cardiomyopathy with 
congestive heart failure.  In the SOLVD Study in 
the Am J Cardiol 66:315-322, 1990, and N Engl J Med 
325:293-302, 1991, the use of an ACE inhibitor was 
evaluated.  Follow-up in this study was an average 
of 41.4 months and results were that 39.7% of the 
placebo group and 35.2% of the ACE inhibitor group 
died during this follow-up period, indicating a 
risk reduction of only 16% yet still a very high 
mortality over a short period of time in these 
patients.  In addition, there has been a study 
evaluating patients with congestive heart failure 
and ventricular tachyarrhythmia comparing placebo 
to amiodarone with a median follow-up of 45 months.  
During the follow-up period, 39% of the amiodarone 
group and 42% of the placebo group died which 
showed it was not statistically significant.  This 
study was published in the N Engl J Med 333:77-82, 
1995.  It should be noted that in all of these 
studies that have been reported the ejection 
fractions were not as low as recorded in this 
particular patient.

Review of the records indicate that the patient 
received appropriate medical therapy (based on 
evidence-based medicine) to achieve the best 
results possible in a patient with a dilated 
congestive cardiomyopathy.  As indicated in the 
above studies, the mortality associated with this 
particular disease is exceedingly high, especially 
as relates to a very low ejection fraction.  The 
records substantiate that the patient was compliant 
or at least there was very minimal mention of non-
compliance.  The compliance is supported by the 
fact he took anti-coagulation for his atrial 
arrhythmias.

In conclusion, there is nothing in the records to 
suggest that the patient's schizophrenia resulted 
in significant non-compliance that impaired or 
affected his long-term mortality associated with 
his dilated congestive cardiomyopathy.

In his January 2002 opinion, the physician did not address 
the role, if any, that noncompliance with medications for 
diabetes mellitus played in causing the veteran's death.  In 
April 2002, the Board resubmitted the entire records in this 
case to the physician and asked him to prepare another 
opinion specifically addressing whether the veteran was 
noncompliant with taking medications for diabetes mellitus to 
the extent that such noncompliance contributed substantially 
or materially to cause his death.  In July 2002, the doctor 
responded as follows:

In response to your letter of April 11, 2002, I 
have re-reviewed the extensive records on [the 
veteran]. ... In your letter of April 11, I was asked 
to re-acquaint myself with the facts of the case, 
and to express an opinion as to: 1. Is it at least 
as likely as not that any noncompliance with 
medications shown by the record was a significant 
factor in the fatal outcome of the case?; and 2. 
What is the basis of your conclusion.

After extensive review of this case, I will limit 
my comments to these particular questions since I 
have addressed the other aspects in my previous 
letter.  My opinion is that the patient's 
compliance or noncompliance with medication for his 
diabetes had absolutely no effect on the fatal 
outcome of this case.

The basis for my decision and opinion is that the 
patient had a diagnosis of idiopathic 
cardiomyopathy, which was complicated by atrial 
fibrillation and subsequent ventricular arrhythmia, 
well documented in the chart.  The most likely 
cause of death in a patient with idiopathic 
cardiomyopathy is either heart failure or 
ventricular arrhythmia with sudden death.  From the 
standpoint of the patient's diabetes, he was 
initially diagnosed with diabetes in September 1990 
when he was admitted with hyperosmolic ketosis.  He 
was placed on a small dose of insulin at that time 
but subsequently that dose was discontinued and he 
was placed on no diabetic medication until late 
1994 when he was placed on an insulin dose.  
Reviewing the records between 1990 and 1994 there 
were multiple lab results in his chart, which 
substantiated that he did not require insulin, with 
his blood glucose being less than 200.  During this 
time he was treated with diet only.  The fact that 
he was started on insulin again until 1994 was 
because he did not require it until 1994.  That he 
subsequently died within one year, it is not likely 
a contributing factor to his death.  

Once again, let me state that my opinion is that 
the patient's compliance or noncompliance with 
medication for his diabetes had absolutely no 
impact on the fatal outcome of this patient's case.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the principal 
or a contributory cause of death.  For a service-connected 
disability to be the principal cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed materially and substantially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death; rather, it must 
be shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime and cardiovascular disease or diabetes 
mellitus is manifested to a compensable degree within one 
year following discharge from service, the disorder will be 
considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the appellant must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay 


person.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).


Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, which eliminates the concept of a well-grounded claim 
and redefines the obligations of VA with respect to the duty 
to notify and assist a claimant.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA of 2000.  See 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629.

As explained below, VA has made all reasonable efforts to 
assist the appellant in the development of her claim and has 
notified her and her representative of the information and 
evidence necessary to substantiate her claims and of the 
efforts to assist her.  Thus, although the RO did not have 
the benefit of the explicit provisions of the VCAA or the new 
regulations in October 2000, when the latest supplemental 
statement of the case was issued, VA's duties have been 
fulfilled and the Board may proceed to decide the claims 
without prejudice to the appellant.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).

Through letters, the statement of the case, and the 
supplemental statement of the case, the RO informed the 
appellant of the information and medical and lay evidence 
that was necessary to substantiate her claim, and her 
responsibility for providing information and evidence.  
Specifically, in an April 1998 letter, the RO asked the 
appellant to identify any non-VA medical care providers who 
had treated the veteran between April 1991 and the date of 
his death and to provide, or authorize the release of, the 
records of those providers.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Later that month, she responded that 
the veteran only received treatment from VA.

The RO has obtained the veteran's service medical records, 
eight volumes of original VA medical records, a volume of VA 
medical administrative records, and SSA records.  Among these 
records are remote private medical records.  Additionally, 
medical opinions from two VA physicians are of record and the 
Board submitted the entire record (both claims folders and 
the medical and administrative folders) to a nationally 
recognized medical school for an independent opinion.  Based 
on the appellant's statement, there is no other available 
medical evidence pertinent to the claim.  Additionally, the 
RO has complied with the directives of the January 1998 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  



Inasmuch as the role, if any, that the veteran's service-
connected psychiatric disorder played in his death is a 
medical question and could not be answered by the opinions or 
observations of lay persons, and since it is clear that there 
is no additional, relevant medical evidence, it is concluded 
that VA's duty to notify and assist the claimant has been 
satisfied and that the appellant will not be prejudiced by 
the Board's proceeding to decide her claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159). 

As noted above, the veteran expired at home in November 1995, 
almost twenty years after service, and according to the death 
certificate the immediate cause of death was idiopathic 
dilated cardiomyopathy.  Cardiomyopathy was not diagnosed 
until 1988, over ten years after active service, and there is 
no medical evidence or opinion that it was of service origin 
or otherwise related to active service.  Accordingly, the 
probative evidence reveals that the veteran did not have 
idiopathic dilated cardiomyopathy during service and that it 
was not compensably manifested within one year after active 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, 
diabetes mellitus, which was listed on the death certificate 
as a condition contributing to death but not related to the 
cardiomyopathy, was first shown in 1990, and has not been 
related to service by any competent evidence or opinion.  Nor 
is there medical evidence or opinion that the veteran's 
service-connected schizophrenia, itself, either caused or 
permanently worsened his fatal heart disease or diabetes.  In 
fact, the dilated cardiomyopathy was characterized as 
idiopathic, which means that it was of unknown causation.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 274 (27th Ed. 1988); 
see Lathan v. Brown, 7 Vet. App. 359, 362 (1995).  As to 
whether, as a result of schizophrenia, the veteran was 
noncompliant in taking his medication and, if so, whether the 
noncompliance was a factor in his death, that matter will be 
addressed below.  



The competent and probative evidence does not indicate that 
the veteran's heart disease or diabetes was caused by 
schizophrenia or by any noncompliance with the medical 
regimen.  Rather, the basic question is more one of whether 
schizophrenia or diabetes was aggravated (permanently 
worsened) by schizophrenia or by schizophrenia-related 
noncompliance.  

The March 2000 opinion of the VA psychiatrist notes that the 
veteran was not compliant with taking his medications and 
that such noncompliance was due to schizophrenia.  However, 
it is not entirely clear to what extent the psychiatrist was 
referring to noncomliance with taking medication for 
schizophrenia or for the veteran's physical disorders.  In 
that regard, the psychiatrist mentioned having tried to get 
his patients to understand that "medication is important in 
preventing serious psychotic symptoms but frequently, the 
patient somehow does not absorb this."  In any event, 
assuming that he was referring to noncompliance with 
medications in general, the opinion is most probative as to 
whether noncompliance was due to schizophrenia since this is 
more within the expertise of a psychiatrist than is the 
effect, if any, of non-compliance on either heart disease or 
diabetes.  The psychiatrist also opined that people with 
serious schizophrenia seemed to have shorter life spans than 
those not so afflicted, apparently basing this on his own 
clinical experience and admitting that this observation was 
partly skewed because so many schizophrenics commit suicide.  
The psychiatrist concluded by stating that "probably" the 
veteran's schizophrenia had been of such severity as to 
"impair" his overall functioning and this also "shortened 
his life."  This opinion does not address the specifics of 
the veteran's case, does not cite any studies or empirical 
results to support its conclusions, and does not explain the 
bases for the conclusions; thus, it is generally of very 
limited probative value.  It is not probative of the effect 
that any non-compliance with the treatment regimen for 

heart disease or diabetes had on those disorders or on the 
outcome in the veteran's case.   

In his May 2000 opinion, the VA heart examiner briefly noted 
the veteran's medical history (including that he had had a 
coronary angiogram in 1989 that was negative for coronary 
artery disease) and found that the prescribed medications had 
been appropriate for the veteran's heart disease, citing the 
results of clinical trials in that regard.  The physician 
noted that there was a 16 percent yearly mortality in such 
patients on no medication and that on optimal therapy 
mortality could be reduced to 10 percent per year.  In 
respect to the veteran, the physician indicated that based on 
a review of the records, the veteran was believed to have 
taken his "key medication" and the fact the he had had few 
hospitalizations for cardiac failure suggested reasonable 
compliance with medication.  The physician further noted that 
the veteran's heart disease had been very severe and that his 
survival/mortality had been typical for the disorder.  This 
opinion, which is against the claim, is by a physician 
experienced in assessing cardiac disorders and, thus, is more 
probative than the psychiatrist's in respect to the effect of 
any noncompliance with medication on the veteran's heart 
disease.  

Despite the heart examiner's opinion being more probative 
than the psychiatrist's, the Board nevertheless referred the 
case for an independent medical opinion in an attempt to 
assist the appellant.  In his January 2002 opinion, the IME 
concluded that the evidence showed it was less likely than 
not that the veteran was so noncompliant with his medications 
as to adversely affect the outcome of his heart disease.  The 
IME noted that the veteran had received the appropriate 
medical therapy ("state-of-the-art medications") and that 
mortality associated with cardiomyopathy was exceedingly 
high.  The IME further indicated that the records showed 
compliance or only minimal mention of noncompliance, 
supported by the fact that he took anti-coagulation therapy 
for his arrhythmias.  Thus, the IME concluded that nothing in 
the records indicated that schizophrenia resulted in 

significant noncompliance that impaired or affected the 
veteran's long-term mortality.  In regard to diabetes, the 
IME opined that the veteran's compliance or noncompliance 
with his treatment for diabetes had no effect or impact on 
his death, noting that the most likely cause of death in a 
patient with idiopathic cardiomyopathy is either heart 
failure or ventricular arrhythmia with sudden death.  The IME 
further noted that even though the veteran died within a year 
of resuming use of insulin, this change in his condition was 
not likely a contributing factor to his death.  

It should be noted that although the death certificate lists 
insulin-dependent diabetes mellitus as a condition 
contributing to the veteran's death but not resulting in the 
underlying cause (idiopathic dilated cardiomyopathy), an 
autopsy was not performed and the certificate was prepared by 
a state medical examiner.  There is nothing to suggest that 
the medical examiner had known the veteran or reviewed his 
extensive VA medical records.  Thus, the basis for indicating 
that diabetes mellitus was a condition "contributing" to 
death is not apparent.  However, the IME, who is a specialist 
in cardiology and did review the extensive records, concluded 
that diabetes was not likely a contributing factor.  Under 
these circumstances the Board gives considerable weight to 
the IME opinion since it was by a specialist and was based on 
the facts of the case as reflected in the veteran's medical 
records.  In any event, the IME specifically opined that the 
veteran's compliance or noncompliance with his medication for 
diabetes had no effect on the outcome of his case.  This is 
the most probative evidence on that matter.  

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim and there is no basis 
for concluding that a service connected disability caused or 
contributed materially and substantially to cause the 
veteran's death.  

Although the appellant asserted in her January 1997 VA Form 9 
that she believed the veteran's death was proximately due to 
and the result of his service-connected schizophrenia, her 
belief is not probative, as she is not competent to render a 
medical opinion.  See 66 Fed. Reg. at 45,630 (to be codified 
as amended at 38 C.F.R § 3.159(a)); see also Espiritu, 2 Vet. 
App. at 494-95.  Additionally, the medical article indicating 
that mentally ill patients hospitalized for acute myocardial 
infarction are less likely than patients without mental 
illness to receive certain cardiac procedures does not 
address patients with dilated idiopathic cardiomyopathy or 
whether the noted procedures would even be appropriate in a 
case of idiopathic cardiomyopathy regardless of the patient's 
psychiatric status.  Thus, it is of limited probative value.  
Moreover, as for one of the procedures mentioned in the 
article, coronary catheterization, it is noted that the 
evidence indicates the veteran had been afforded a similar 
procedure (angiogram) which was negative for coronary artery 
disease.  It is also noted that there are some references in 
the medical records to cardiac transplantation, with some 
suggesting that the veteran was not an appropriate candidate 
and that schizophrenia was a factor.  However, the evidence 
does not show that transplantation was conclusively ruled out 
for the veteran and that such was due to his service-
connected disability.  Additionally, it would be entirely 
speculative to assume that had the veteran been awaiting a 
donor heart, one would have become available before he 
expired and it would have been successfully transplanted, 
with a favorable post-surgical result.  

Finally, the Board notes the representative's argument that 
the unfavorable medical opinions in this case are based on 
statisitcs and not the evidence pertaining to the veteran's 
death.  To the contrary, the opinions of those physicians' 
clearly articulateand consider the actual facts of the case 
and, rather than merely relying on their own experience with 
patients, the physicians' have noted the results of relevant 
trials and studies.  Thus, any criticism of the opinions on 
the basis of their references to studies and statistics is 
found to be unwarranted, 



Based on the above, the Board concludes that the 
preponderance of the competent and probative evidence is 
against the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107; 38 C.F.R. 
§ 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

